Citation Nr: 1314213	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  12-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disability. 

2.  Entitlement to service connection for a kidney disability. 

3.  Entitlement to service connection for a liver disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1953 to November 1955. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which declined to reopen a claim for service connection for a kidney disability, and denied service connection for a liver disability.  

In December 2012, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.  

In a May 2012 statement of the case, the RO reopened the Veteran's claim for service connection for a kidney disability and denied the underlying service connection claim.  The Board notes that it is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a kidney disability and a liver disability are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1989 decision, the RO denied the Veteran's claim of service connection for a kidney disability; and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the June 1989 decision raises a reasonable possibility of substantiating the claim of service connection for a kidney disability.


CONCLUSIONS OF LAW

1.  The June 1989 RO decision that denied the Veteran's claim of service connection for a kidney disability is final.  38 U.S.C. § 4005 (c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a kidney disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23, 353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In the present case, the Board is reopening the Veteran's claim for service connection for a kidney disability.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim - or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran - cannot be prejudicial to him.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen

In a June 1989 decision, the RO denied service connection for a kidney disability.  The Veteran was informed of that decision and he did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The June 1989 decision is final because the Veteran did not file a timely appeal with respect to the decision.  38 U.S.C. § 4005 (c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  In addition, no documentation was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(a) (1988).

The claim of entitlement to service connection for a kidney disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in August 2011.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service treatment records.     

In denying the Veteran's service connection claim for a kidney disability in June 1989, the RO noted that there was no evidence that the Veteran had a current kidney disability, identification of exposure to a chemical agent, and evidence that he had been exposed to such agent.   

To reopen the claim, the new evidence must show that the Veteran has a current disability related to service and/or that he was exposed to an identified chemical agent during service.  

Pertinent evidence received since the last final decision for the claim of service connection includes numerous VA treatment records showing kidney cancer.  Additionally, the record also includes the Veteran's written statements as well as his December 2012 hearing testimony before the undersigned.  Through these statements, the Veteran indicated that his kidney cancer is due to his service in Korea, specifically due to herbicide and/or pesticide exposure therein.   

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for a kidney disability as the evidence now suggests that the Veteran has a current diagnosis of a disability.  38 C.F.R. § 3.156(a) (2012).  Furthermore, the Veteran's statements as to service incurrence through exposure to herbicides and/or pesticides serve as new and material evidence sufficient to reopen the claim.  The Veteran also testified that his VA doctor told him that this disability was due to pesticide exposure during service (but that she would not be able to write a letter on his behalf).  In this regard, the Board notes that for the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the medical evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the Court has set forth a low threshold to reopen claims, and with the evidence of record combined with VA assistance, there is a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As there is evidence that the Veteran has a diagnosis of a kidney disability, i.e. kidney cancer, and a nexus to service, the Board finds that new and material evidence has been received as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for a kidney disability, and the claim is reopened.  Id.  


ORDER

New and material evidence to reopen the claim of service connection for a kidney disability has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran contends that his kidney and liver disabilities are due to exposure to herbicides and/or pesticides during service.  He asserts that he had to wear gas masks while serving along the DMZ in Korea from 1953 to 1955.  Although in November 2011 the National Personnel Records Center (NPRC) indicated that there was no evidence that the Veteran was exposed to herbicides and the RO made a formal finding as to lack of information to verify such exposure, there is no indication that there has been any development with regard to whether he was exposed to pesticides during service.  On remand, the RO/AMC must attempt to verify any pesticide exposure during service.  Also, it is unclear as to why a request to why the information provided by the Veteran is insufficient to request that the  U.S. Army and Joint Services Record Research Center (JSRRC) verify exposure in this case based on the Veteran's reports that he was exposed while his unit was stationed in the DMZ.  A request should be accomplished on remand.  In addition, the Veteran's complete service personnel records should be requested as relevant information may be contained therein.

Also, the Veteran reported in connection with another claim years ago that he was applying for Social Security Administration (SSA) disability benefits.  While it is unclear if any SSA records are available at this time, as any existing records may contain relevant information, the RO should attempt to obtain the records on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the Board hearing, the Veteran referenced treatment by Dr. Tutori and at Smithfield Hospital.  The Veteran should be requested to authorize VA to obtain these records on his behalf as well as any additional medical records that are relevant to his claims.
 
The statement of the case references a review of electronic VA records from the VA Medical Center in Newington dating from November 8, 2002 through August 22, 2005, and from the VA Medical Center in White River Junction dating from March 6, 2007 through May 17, 2012.  Although there are VA medical records associated with the claims folder they are not dated as recently as May 17, 2012 and it is unclear whether the earlier records reviewed electronically are all contained in the claims folder.  Accordingly, these records, as well as records dating from May 17, 2012, should be associated with the claims folder or the electronic record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

As noted above, the Veteran indicated that his VA doctor told him that his current disabilities were due to pesticide exposure during service but that she would not be able to submit a letter on his behalf.  A VA medical opinion has not been obtained concerning the nature and etiology of his current kidney and liver disabilities.  On remand, such an opinion should be obtained, to specifically determine whether any current disabilities are due to service, to specifically include any possible exposure to pesticides during service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the Armed Forces Pest Management Board (AFPMB) or other appropriate agency to verify whether the Veteran/his unit were exposed to pesticides during his service in Korea.  All efforts to obtain this information must be documented in the claims folder.  

2. Request the Veteran's complete service personnel records from the appropriate agency.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The Veteran should also be provided with notice of alternate sources of evidence that he can submit to supplement the available service records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

3. Contact the JSRRC to request information as to whether the Veteran/his unit were exposed to herbicides during his service in Korea.  He asserts and the DD214 reflects that he served with the 3rd BN, 17th INF REGT.  All efforts to obtain this information must be documented in the claims folder.  

4. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5. Contact the Veteran and request that he identify any relevant medical evidence that is not already of record dating from his 1989 diagnosis of renal cancer, including the records of Dr. Tutori and Smithfield Hospital.  Provided that any necessary authorization forms are completed and returned, attempt to obtain identified records.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

6. Associate with the claims folder or electronic record the following VA medical records:

a.  those from the VA Medical Center in Newington dating from November 8, 2002 through August 22, 2005, and 

b.  those from the VA Medical Center in White River Junction dating from March 6, 2007 through May 17, 2012 and thereafter.  

7. After the above steps are complete, obtain an appropriate VA medical opinion concerning the nature and etiology of any current kidney and liver disabilities.  The claims folder must be provided to and reviewed by the examiner.  

If the examiner determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled.  The examiner should set forth the diagnoses of all current kidney and liver disabilities.  

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that each diagnosed disability is etiologically related to service, specifically to any possible exposure to pesticides therein.  If herbicide exposure is verified as a result of the development directed above, then the examiner should also address whether the diagnosed disabilities are at least as likely as not related to herbicide exposure.   

The examiner should provide a rationale for any opinion rendered. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

8. Thereafter, readjudicate the Veteran's claims.   If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


